Exhibit 10.10

PLEDGE AGREEMENT

(Jupitermedia Corporation)

This PLEDGE AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made as of the 12th day of July, 2007,
by JUPITERMEDIA CORPORATION, a Delaware corporation (“Borrower”), in favor of
KEYBANK NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement, as hereinafter defined (“Agent”), for the benefit of the Lenders, as
hereinafter defined.

1. Recitals.

Borrower is entering into that certain Credit and Security Agreement, dated as
of July 12, 2007, with the lenders from time to time listed on Schedule 1
thereto (together with their respective successors and assigns and any other
additional lenders that become party to the Credit Agreement, collectively, the
“Lenders” and, individually, each a “Lender”), Agent, and Citizens Bank, N.A.,
as the syndication agent (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”). Borrower desires that the
Lenders grant the financial accommodations to Borrower as described in the
Credit Agreement.

Borrower deems it to be in its direct pecuniary and business interests that
Borrower obtain from the Lenders the Commitment, as defined in the Credit
Agreement, and the Loans and Letters of Credit, provided for in the Credit
Agreement.

Borrower understands that the Lenders are willing to grant such financial
accommodations to Borrower only upon certain terms and conditions, one of which
is that Borrower grant to Agent, for the benefit of the Lenders, a security
interest in and an assignment of the Collateral, as hereinafter defined, and
this Agreement is being executed and delivered in consideration of the Lenders
entering into the Credit Agreement and each financial accommodation granted to
Borrower by the Lenders and for other valuable consideration.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

“Collateral” means, collectively, (a) the Pledged Securities and each addition,
if any, thereto and each substitution, if any, therefor, in whole or in part,
(b) the certificates representing the Pledged Securities, and (c) the dividends,
cash, instruments and other property distributed in respect of and other
proceeds of any of the foregoing.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 7 hereof.



--------------------------------------------------------------------------------

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Agent, the Fronting Lender, the
Swing Line Lender or any Lender pursuant to the Credit Agreement and the other
Loan Documents, and includes the principal of and interest on all Loans and all
obligations pursuant to Letters of Credit; (b) each renewal, extension,
consolidation or refinancing of any of the foregoing, in whole or in part;
(c) all interest from time to time accruing on any of the foregoing, and all
fees and other amounts payable to Agent or any Lender pursuant to the Credit
Agreement or any other Loan Document; (d) all obligations and liabilities of the
Companies owing to Lenders under Hedge Agreements; (e) the Bank Product
Obligations owing to Lenders under Bank Product Agreements; (f) every other
liability, now or hereafter owing to Agent or any Lender by any Company or
Borrower pursuant to the Credit Agreement or any other Loan Document; and
(g) all Related Expenses.

“Pledged Securities” means, subject to Section 5 hereof, all of the shares of
stock or other equity interest of each Subsidiary of Borrower owned by Borrower,
as listed on the attached Exhibit A, and all additional shares of stock or other
equity interest of each Subsidiary of Borrower owned by Borrower from time to
time or acquired by Borrower in any manner.

3. Security Interest. Borrower hereby grants to Agent, for the benefit of the
Lenders, a security interest in and an assignment of the Collateral as security
for the Obligations. For the better protection of Agent and the Lenders
hereunder, Borrower has executed appropriate transfer powers, in the form of the
attached Exhibit B, with respect to the Pledged Securities and, concurrently
herewith, is depositing the Pledged Securities and the aforesaid transfer powers
with Agent, for the benefit of the Lenders. Borrower authorizes Agent, on behalf
of the Lenders, at any time after the occurrence of an Event of Default, to
transfer the Pledged Securities into the name of Agent or Agent’s nominee, but
Agent shall be under no duty to do so. Notwithstanding any provision or
inference herein or elsewhere to the contrary, Agent shall have no right to vote
the Pledged Securities at any time unless and until there shall have occurred an
Event of Default.

4. Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender as follows:

4.1. Borrower is the legal record and beneficial owner of, and has good and
marketable title to, the Pledged Securities, and the Pledged Securities are not
subject to any pledge, lien, mortgage, hypothecation, security interest, charge,
option, warrant or other encumbrance whatsoever, nor to any agreement purporting
to grant to any third party a security interest in the property or assets of
Borrower that would include such Pledged Securities, except the security
interest created by this Agreement or otherwise securing only Agent and the
Lenders and as otherwise specifically permitted by the Credit Agreement.

4.2. All of the Pledged Securities have been duly authorized and validly issued,
and are fully paid and non-assessable (except as such rights may arise under
mandatory provisions of applicable statutory law that may not be waived or
otherwise agreed and not as a result of any rights contained in any
organizational document).

 

2



--------------------------------------------------------------------------------

4.3. Borrower has full power, authority and legal right to pledge all of the
Pledged Securities pursuant to the terms of this Agreement.

4.4. No consent, license, permit, approval or authorization, filing or
declaration with any Governmental Authority, and no consent of any other Person,
is required to be obtained by Borrower in connection with the pledge of the
Pledged Securities hereunder, that has not been obtained or made, and is not in
full force and effect.

4.5. The pledge, assignment and delivery of the Pledged Securities hereunder
creates a valid first lien on, and a first perfected security interest in, the
Pledged Securities and the proceeds thereof. Other than pursuant to this
Agreement or as specifically permitted by the Credit Agreement, Borrower has not
granted any other liens on, or security interests in, the Pledged Securities.

4.6. The Pledged Securities constitute (a) sixty-five percent (65%) of the total
combined voting power of all classes of equity interests or stock of each
first-tier Foreign Subsidiary’s stock or other equity interest pledged in
accordance with Section 5 hereof, (b) one hundred percent (100%) of the
non-voting equity interests or stock of each first-tier Foreign Subsidiary’s
stock or other equity interests owned by Borrower, and (c) one hundred percent
(100%) of the outstanding capital stock owned by Borrower of each other
Subsidiary of Borrower.

4.7. Borrower fully anticipates that the Obligations will be repaid without the
necessity of selling the Pledged Securities.

4.8. Borrower has received consideration that is the reasonable equivalent value
of the obligations and liabilities that Borrower has incurred to Agent and the
Lenders. Borrower is not insolvent, as defined in any applicable state or
federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of this Agreement to Agent, for the benefit of the Lenders. Borrower is
not engaged or about to engage in any business or transaction for which the
assets retained by Borrower are or will be an unreasonably small amount of
capital, taking into consideration the obligations to Agent and the Lenders
incurred hereunder. Borrower does not intend to incur debts beyond Borrower’s
ability to pay them as they mature.

4.9. If the Pledged Securities are “restricted securities” within the meaning of
Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as determined by counsel for Borrower,
Borrower further represents and warrants that, except as disclosed in writing to
Agent, (a) Borrower has been the beneficial owner of the Pledged Securities for
a period of at least two years prior to the date hereof, (b) the full purchase
price or other consideration for the Pledged Securities has been paid or given
at least three years prior to the date hereof, and (c) Borrower does not have a
short position in or any put or other option to dispose of any securities of the
same class as the Pledged Securities or any other securities convertible into
securities of such class.

5. Foreign Subsidiaries. Notwithstanding anything in this Agreement to the
contrary, Borrower shall not be required to pledge more than sixty-five percent
(65%) of the

 

3



--------------------------------------------------------------------------------

total combined voting power of all classes of equity interests or stock of any
first tier Foreign Subsidiary if Borrower is not required to do so pursuant to
Section 5.20 of the Credit Agreement.

6. Additional Covenants of Borrower.

6.1. Borrower covenants and agrees to defend the right, title and security
interest of Agent and the Lenders in and to the Pledged Securities and the
proceeds thereof, and to maintain and preserve the lien and security interest
provided for by this Agreement against the claim and demands of all Persons, so
long as this Agreement shall remain in effect.

6.2. Except as expressly permitted by the Credit Agreement, Borrower covenants
and agrees not to sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, or create, incur or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, charge, option or any
other encumbrance with respect to any of the Pledged Securities, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement and any security agreement securing only Agent
and the Lenders.

6.3. Borrower covenants and agrees (a) to cooperate, in good faith, with Agent
and the Lenders and to do or cause to be done all such other acts as may be
necessary to enforce the rights of Agent and the Lenders under this Agreement,
(b) not to take any action, or to fail to take any action that would be adverse
to the interest of Agent and the Lenders in the Collateral and hereunder, and
(c) to make any sale or sales of any portion or all of the Pledged Securities
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales at Borrower’s expense.

7. Events of Default.

7.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default hereunder.

7.2. Upon the occurrence of an Event of Default hereunder, and at all times
thereafter, Agent, in its discretion, may sell, assign, transfer and deliver any
of the Collateral, at any time, or from time to time. No prior notice need be
given to Borrower or to any other Person in the case of any sale of Collateral
that Agent determines to be declining speedily in value or that is customarily
sold in any securities exchange, over-the-counter market or other recognized
market, but in any other case Agent shall give Borrower no fewer than ten days
prior notice of either the time and place of any public sale of the Collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, Agent
or any Lender may purchase the Collateral, or any part thereof, free from any
right of redemption, all of which rights Borrower hereby waives and releases.
After deducting all Related Expenses, and after paying all claims, if any,
secured by liens having precedence over this Agreement, Agent may apply the net
proceeds of each such sale to or toward the payment of the Obligations, whether
or not then due,

 

4



--------------------------------------------------------------------------------

in such order and by such division as Agent in its sole discretion may deem
advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and the obligors on the Obligations shall remain liable for any
deficiency. In addition, Agent shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the cost of which shall be paid by
Borrower.

8. Attorney-In-Fact. Borrower hereby authorizes and empowers Agent, on behalf of
the Lenders, to make, constitute and appoint any officer or agent of Agent as
Agent may select, in its exclusive discretion, as Borrower’s true and lawful
attorney-in-fact, with the power to endorse Borrower’s name on all applications,
documents, papers and instruments necessary for Agent to take actions with
respect to the Collateral after the occurrence of an Event of Default,
including, without limitation, actions necessary for Agent to assign, pledge,
convey or otherwise transfer title in or dispose of the Collateral to any
Person. Borrower ratifies all that such attorney shall lawfully do or cause to
be done by virtue hereof. This power of attorney shall be irrevocable for the
life of this Agreement.

9. Costs and Expenses. If Borrower fails to comply with any of its obligations
hereunder, Agent may do so in the name of Borrower or Agent, but at Borrower’s
expense, and Borrower hereby agrees to reimburse Agent and the Lenders in full
for all expenses, including attorneys’ fees, incurred by Agent and the Lenders
in protecting, defending and maintaining the Collateral. Without limiting the
foregoing, any and all fees, costs and expenses, of whatever kind or nature,
including the attorneys’ fees and expenses incurred in connection with the
filing or recording of any documents (including all taxes in connection
therewith) in public offices, the payment or discharge of any taxes, maintenance
fees, encumbrances or otherwise protecting, maintaining or preserving the
Collateral, or in defending or prosecuting any actions or proceedings arising
out of or related to the Collateral, shall be borne and paid by Borrower upon
request of Agent.

10. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature page of this
Agreement, if to Agent or any Lender, mailed or delivered to it, addressed to
the address of Agent or any such Lender specified on the signature pages of the
Credit Agreement or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices from Borrower to Agent or any
Lender pursuant to any of the provisions hereof shall not be effective until
received.

11. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is in addition to any other rights, powers and privileges that
Agent or the Lenders may have or acquire by operation of law, by other contract
or otherwise. No course of dealing in respect of, nor any omission or delay in
the exercise of, any right, power or privilege by Agent and the Lenders shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further or other exercise thereof or of any other, as each right,
power or privilege

 

5



--------------------------------------------------------------------------------

may be exercised by Agent and the Lenders either independently or concurrently
with other rights, powers and privileges and as often and in such order as Agent
and the Lenders may deem expedient. No waiver or consent granted by Agent and
the Lenders in respect of this Agreement shall be binding upon Agent and the
Lenders unless specifically granted in writing, which writing shall be strictly
construed.

12. Successors and Assigns. This Agreement shall be binding upon Borrower and
Borrower’s successors and assigns and shall inure to the benefit of and be
enforceable and exercisable by Agent on behalf of and for the benefit of Agent
and the Lenders and their respective successors and assigns.

13. Severability. If, at any time, one or more provisions of this Agreement is
or becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

14. Termination. At such time as the Obligations shall have been irrevocably
paid in full, the Commitment terminated, and the Credit Agreement terminated and
not replaced by any other credit facility with Agent and the Lenders, Borrower
shall have the right to terminate this Agreement. Upon written request of
Borrower, Agent shall promptly execute and deliver to Borrower appropriate
releases with respect to the Collateral and return all of the Pledged Securities
to Borrower.

15. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Borrower, Agent and the Lenders
hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflict of laws. Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Pledge
Agreement as of the date first set forth above.

 

Address:   23 Old Kings Highway South   JUPITERMEDIA CORPORATION   Darien,
Connecticut 06820       Attention: President or General Counsel   By:  

/s/ Christopher S. Cardell

      Christopher S. Cardell       President and Chief Operating Officer

 

Signature Page to

Pledge Agreement